Supreme Court
David Thompson ads\ United States. J
And the said David Thompson by Cole & Porter his Attornies, having heard the information complains, that he is by color thereof, grievously used and disquieted, and this unjustly, because protesting that the said information, and the matters and things therein contained are not sufficient in the Law, to which the said David Thompson is not bound by the Law of the land to answer, yet for plea in this behalf says that for a long time previous to the filing of the said information towit towit for the space of three years he was and has ever since been a resident of the county of Wayne in said Territory, and that on the first day of March last past, and at the time of the election hereinafter mentioned, and at the time of exhibiting the said information, was and still is an actual resident in the Town of Springwells in said county and eligible to the office of constable therein. That at the election of Township officers held at the house of Joseph Livernois at thé Prarie Ronde in said Town on the fourth day of April in the year one thousand eight hundred & thirty one, he the said David Thompson was duly returned as one of the constables thereof elected on that day, and that he accepted said office, and gave bond for the due performance of the duties thereof according to law. By virtue whereof the said David Thompson hath Said used and exercised, and still doth use and exercise the office of constable of the Township aforesaid as he might lawfully and of right do. And this he is ready to verify, wherefore he prays Judgment and that the aforesaid office and privileges may for the future be allowed to him, and that he may be dismissed and discharged by the court, hereof and from the premises aforesaid—
Cole & Porter
Attys